Concurring Opinion by
Spaulding, J.:
Although concurring in the result, I do not fully agree with the reasoning of the majority in two phases of this litigation.
First, since the appeal from judgment in Edwards v. Metropolitan Life Ins. Co., 212 Pa. Superior Ct. 751, 242 A. 2d 281 (1968), was a final determination of the propriety of Judge Fiok’s order granting inter-pleader, it is not now necessary to determine whether that order was interlocutory or final and appealable. In Fisher v. Stevens Coal Co., 136 Pa. Superior Ct. 394, 7 A. 2d 573 (1939), an order granting equitable *406interpleader was held final and appealable where the entry of the order affected the substantive right of the interpleaded parties to recover against the petitioner. As indicated in Winnet v. Brenner, 409 Pa. 150, 185 A. 2d 318 (1962), Fisher is an exception to the general rule that orders granting interpleader are interlocutory.
Fisher is not applicable in the instant case. The dispute between the parties is limited to which of them are entitled to the interpleaded fund; unlike Fisher, there is no suggestion that Metropolitan may have an aggregate liability to both parties beyond the interpleaded amount.
Secondly, as against Edwards, I conclude that Johnson, Johnson & Johnson is entitled to the entire inter-pleader fund solely upon the principle of res adjudicata. In Edwards v. Metropolitan Life Ins. Co., supra, Edwards asserted that orders directing entry of judgment in favor of Johnson, Johnson & Johnson and denying Edwards’ petition to open, vacate, or modify the judgment were in error due to the impropriety of the John-sons’ professional conduct. As this Court upheld the propriety of the contingent fee agreement in Edwards, the court below erred in again reviewing it.
In relying upon DiPompeo v. Preston, 385 Pa. 512, 123 A. 2d 671 (1956), the majority suggests that contingent fee agreements must be enforced to the same extent as other contracts. I cannot agree. Unlike other contracts, contingent fee agreements are subject to the inherent powers of the courts to supervise the administration of justice and may be reduced whenever found, under the particular facts of individual cases, to be unreasonable. A.B.A., Canons of Professional Ethics, Canon 13; Thompson Estate, 426 Pa. 270, 232 A. 2d 625 (1967); Richette v. Pennsylvania R.R., 410 Pa. 6, 187 A. 2d 910 (1963); Topton National Bank *407v. Holland, 190 Pa. Superior Ct. 501, 154 A. 2d 252 (1959). Consequently, I do not concur in the implication that contingent fee agreements are fully enforceable unless governed by the equitable doctrine of unconscionability. The Johnsons’ right to the entire fee in this case has been fully considered previously and finally determined, and it is unnecessary to consider again whether it should be reduced.